            Case 3:20-cv-00516-VAB Document 21 Filed 04/21/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT

OLIVER LUCK                                      §
                                                 §
       Plaintiff                                 §
                                                 §
v.                                               §           CIVIL NO. 3:20-cv-516 (VAB)
                                                 §
VINCENT K. MCMAHON                               §
                                                 §           APRIL 21, 2020
       Defendant.                                §

              PLAINTIFF’S APPLICATION FOR PREJUDGMENT REMEDY

To the United States District Court for the District of Connecticut:

       The applicant, plaintiff Oliver Luck, hereby respectfully applies, pursuant to Conn. Gen.

Stat. §§ 52-278a, et seq., and in accordance with Rule 64 of the Federal Rules of Civil Procedure

and Rule 4(c) of the Local Rules of Civil Procedure for District of Connecticut, for a prejudgment

remedy against defendant Vincent K. McMahon (“McMahon”), in the amount and to the extent

described below. In support hereof, the undersigned represents as follows:

       1.       Mr. Luck commenced this action with the filing of his Complaint on April 16, 2020.

       2.       As described below and in the accompanying declaration of Mr. Luck, dated April

20, 2020, there is probable cause that a judgment in the amount of the prejudgment remedy sought,

or in an amount greater than the amount of the prejudgment remedy sought, taking into account

any known defenses, counterclaims, or setoffs

                             will be rendered in this matter in favor of Mr. Luck. To secure said

judgment, Mr. Luck seeks an order from this Court directing that a prejudgment remedy be granted

to secure the sum of               against McMahon, as more fully described below.

                                 Summary of Plaintiff’s Claims

       3.       On May 30, 2018, Mr. Luck entered into a               Contract for Employment as
            Case 3:20-cv-00516-VAB Document 21 Filed 04/21/20 Page 2 of 7



Commissioner and CEO (the “Employment Contract,” attached as Exhibit 1 to Mr. Luck’s

declaration) with Alpha Entertainment LLC (“Alpha”). As set forth in the Employment Contract,

Mr. Luck agreed to serve as the Commissioner and CEO of the XFL, a professional football league,



       4.       The Employment Contract provides that Mr. Luck is to receive,




       5.       McMahon, as the controlling owner of Alpha,




                                                                                            (the

“Guaranty”).

       6.       Under the Guaranty,




       7.       The Employment Contract provides that




       8.       By letter dated April 9, 2020,



                                                 2
            Case 3:20-cv-00516-VAB Document 21 Filed 04/21/20 Page 3 of 7




       9.       The allegations set forth in the Termination Letter are pretextual and devoid of

merit. As described in Mr. Luck’s declaration, and in his response letter to the Termination Letter

dated April 16, 2020 (the “Response Letter,” attached as Exhibit 3 to Mr. Luck’s declaration),




                     The following are two examples of the baseless allegations in the Termination

Letter, the others also being fully addressed in the Response Letter.

       a.       One example of a baseless allegation in the Termination Letter relates to the




       b.       Another baseless allegation in the Termination Letter accuses Mr. Luck of




                                                  3
         Case 3:20-cv-00516-VAB Document 21 Filed 04/21/20 Page 4 of 7




       10.     During Mr. Luck’s time as Commissioner and CEO of the XFL, neither Alpha nor

McMahon provided him with written notice of any purported belief that he was not executing his

responsibilities with competence or diligence,




       11.     By April 10, 2020, Alpha had suspended operations of the XFL and laid off most

of its staff. On April 13, 2020, Alpha filed for Chapter 11 bankruptcy protection in the United



                                                 4
         Case 3:20-cv-00516-VAB Document 21 Filed 04/21/20 Page 5 of 7



States Bankruptcy Court for the District of Delaware.1

       12.     Alpha wrongfully terminated and repudiated the Employment Contract for

pretextual and meritless reasons, and




                                                                                 McMahon has failed

to perform his obligations under the Guaranty.

       13.     The amount due to Mr. Luck totals no less than




                                      The Requested Relief

       14.     Accordingly, Mr. Luck requests a prejudgment remedy in the amount of

       , for an attachment and/or garnishment of the defendant’s assets, whether real or personal,

tangible or intangible, or any kind whatsoever, including, but not limited to:

               (a)     all assets of McMahon; and

               (b)     any and all assets of obligations in the name of third persons or entities that

       are owed to or being held for the benefit of McMahon.

       15.     Mr. Luck further seeks an order requiring McMahon to disclose assets sufficient to




1 In this Application, Mr. Luck does not seek any relief, remedy, or recovery against Alpha or
the bankruptcy estate of Alpha.
                                                 5
          Case 3:20-cv-00516-VAB Document 21 Filed 04/21/20 Page 6 of 7



satisfy said prejudgment remedy, in accordance with Conn. Gen. Stat. § 52-278n and the

accompanying Motion for Disclosure of Assets.

       WHEREFORE, plaintiff Oliver Luck respectfully requests that this Application be granted

in full, together with such other and further relief as the Court deems proper.



                                               Respectfully submitted,

                                               PLAINTIFF OLIVER LUCK

                                                /s/ Andrew M. Zeitlin
                                               Andrew M. Zeitlin (Fed. Bar No. ct21386)
                                               Joette Katz (Fed Bar No. ct30935)
                                               SHIPMAN & GOODWIN LLP
                                               300 Atlantic Street
                                               Stamford, CT 06901
                                               Telephone: (203) 324-8100
                                               Facsimile: (203) 324-8199
                                               Email: azeitlin@goodwin.com
                                               Email: jkatz@goodwin.com

                                               AND

                                               /s/ Paul J. Dobrowski
                                               Paul J. Dobrowski (phv10563)
                                               Vanessa L. Pierce (phv10561)
                                               DOBROWSKI, LARKIN & STAFFORD, L.L.P.
                                               4061 Washington Avenue, Suite 200
                                               Houston, Texas 77007
                                               Telephone: (713) 659-2900
                                               Facsimile: (713) 659-2908
                                               Email: pjd@doblaw.com
                                               Email: vpierce@doblaw.com

                                               HIS ATTORNEYS




                                                 6
          Case 3:20-cv-00516-VAB Document 21 Filed 04/21/20 Page 7 of 7



                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 21, 2020, a copy of the foregoing Plaintiff’s Application for
Prejudgment Remedy was filed electronically and served on anyone unable to accept electronic
filing. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system, or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.

                                                  /s/ Andrew M. Zeitlin
                                                Andrew M. Zeitlin (Fed. Bar. No. ct21386)
                                                SHIPMAN & GOODWIN LLP
                                                300 Atlantic Street
                                                Stamford, CT 06901
                                                Telephone: (203) 324-8100
                                                Facsimile: (203) 324-8199
                                                Email: azeitlin@goodwin.com
